DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 – 4, 6 – 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsen et al. (US Pub. No. 2005/0249220).
 	Regarding claim 2, Olsen discloses a network management system (see Fig. 6, network device 60) for shaping outgoing traffic of network packets, the network management system comprising: a first network interface (see Fig. 2, Fig. 3, router/switch 12 for receiving packets, Fig. 6, linecards 66) configured to receive a plurality of network packets associated with a plurality of user devices (see Fig. 3, abstract, incoming traffic streams containing packets); one 
	Regarding claim 3, Olsen discloses wherein the second priority is lower than the first priority and wherein the one or more hardware processors are configured to ensure the second plurality of network packets are allocated the second minimum bandwidth (see para. 0028, 0032, a set of nodes (ex: queues) each with an attribute defining a guaranteed minimum service rate where there are high priority queues and low priority queues). 

	Regarding claim 6, Olsen discloses wherein the first class has a first maximum bandwidth set at total available bandwidth (see para. 0002, maximally utilized within the maximum rate constraints, para. 0019, 0030, imposing a maximum transmission rate on a class of traffic). 
	Regarding claim 7, wherein the second class has a second maximum bandwidth set at total available bandwidth (see para. 0002, maximally utilized within the maximum rate constraints, para. 0019, 0030, imposing a maximum transmission rate on a class of traffic).
	Regarding claim 8, Olsen discloses a network management method for shaping outgoing traffic of network packets, the network management method comprising: receiving a plurality of network packets associated with a plurality of user devices (see Fig. 3, abstract, incoming traffic streams containing packets); classifying a first plurality of network packets of the plurality of network packets to a first class, wherein the first class has a corresponding first priority and first minimum bandwidth (see Fig. 3, classification phase 30, abstract, para. 0005, 0017, 0020, 0027 – 0028, Fig. 4, a classifier operable to identify and classify incoming traffic streams into a plurality of queues wherein each queue has a corresponding priority service and a minimum bandwidth); classifying a second plurality of network packets plurality of network packets to a second class, wherein the second class has a corresponding second priority and a second minimum bandwidth (see Fig. 3, classification phase 30, abstract, para. 0005, 0017, 0020, 0027 – 0028, Fig. 4, a classifier operable to identify and classify incoming traffic streams into a plurality of queues 
	Regarding claim 9, Olsen discloses wherein the second priority is lower than the first priority and wherein the one or more hardware processors are configured to ensure the second plurality of network packets are allocated the second minimum bandwidth (see para. 0028, 0032, a set of nodes (ex: queues) each with an attribute defining a guaranteed minimum service rate where there are high priority queues and low priority queues).
	Regarding claim 10, Olsen discloses wherein a sum of the first minimum bandwidth and the second minimum bandwidth is less than or equal to total available bandwidth (see para. 0046, the sum of all minimum rates across all queues within an interface be equal to or less than the available bandwidth).
	Regarding claim 12, Olsen discloses wherein the first class has a first maximum bandwidth set at total available bandwidth (see para. 0002, maximally utilized within the maximum rate constraints, para. 0019, 0030, imposing a maximum transmission rate on a class of traffic).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Pub. No. 2005/0249220) in view of Segura (US Pub. No. 2011/0201307).
Olsen does not disclose the claimed features as recited in claims 5 and 11.
Regarding claim 5, Segura discloses wherein one or more computing devices are configured to be dynamically added to the first or the second class (see para. 0039, as more M2M devices are added to the network, they will be assigned into of the classes 0-9).

It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the invention of Olsen, and have the features, as taught by Segura, in order to obviate or mitigate network congestion, as discussed by Segura (para. 0005 - 0006).
	

					Pertinent Prior Arts

	Kusano et al. (US Pub. No. 2002/0010772), in the same field of endeavor as the present invention, disclose system and method for communication based on priority class selection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473